75348: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35986: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75348


Short Caption:WILLIAMS (MARK) VS. WARDENCourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 17EW000781BClassification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/22/2018How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantMark Allen Williams
					In Proper Person
				


RespondentIsidro BacaAaron D. Ford
							(Attorney General/Carson City)
						Geordan M. Goebel
							(Attorney General/Carson City)
						Erin L. Morgan
							(Former)
						
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/14/2018Filing FeeAppeal Filing fee waived.  Criminal.


03/14/2018Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.18-10108




04/04/2018Order/ProceduralFiled Order/Transmit Record and Filing of Brief. Order Directing Transmission of Record. Record on Appeal due: 30 days. 
Within 120 days, appellant may file either (1) a brief that complies with the requirements in NRAP 28(a) and NRAP 32; or (2) the "Informal Brief Form for Pro Se Parties" provided by the supreme court clerk. NRAP 31(a)(1). If no brief is submitted, the appeal may be decided on the record on appeal.18-12804




04/06/2018Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.18-13215




04/11/2018Record on Appeal DocumentsFiled Record on Appeal Volume 1.


07/13/2018Notice of Appeal DocumentsFiled Copy of District Court Docket Entries18-26765




08/22/2018Case Status UpdateSubmitted for Decision.


11/10/2021Order/ProceduralFiled Order Directing Response.  We direct the Attorney General to, within 7 days from the date of this order, file a response indicating whether Williams has any sentences left to serve for which he has not had a parole hearing and provide appropriate documentation supporting the response.  (SC)21-32346




11/16/2021Notice/IncomingFiled Respondent's Substitution of Attorneys from Erin L. Bittick to Geordan Goebel. (SC)21-32894




11/16/2021Notice/IncomingFiled Respondent's Response to Court Order. (SC)21-32897




12/17/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/DH/MG. (SC)21-35986





Combined Case View